Case 1:19-cv-23914-DPG Document 78-1 Entered on FLSD Docket 05/07/2021 Page 1 of 11




                      EXHIBIT 1
                                      nm Y ll--llll ll       In I                \ \l ull1un1II1l\III\l\lII\lu nu M   \\   nlnlumlmllnlnm\lmllllu1l\l mm IWW



Case 1:19-cv-23914-DPG Document 78-1 Entered on FLSD Docket 05/07/2021 Page 2 of 11




                                                                  IN       THE         CIRCUIT                              COURT                           OF       THE
                                                                  THIRTEENTH JUDICIAL CIRCUIT IN AND
                                                                  FOR HILLSBOROUGH COUNTY, FLORIDA
                                                                  Case No. 17-CA-7537
          LUTZ SURGICAL PARTNERS, PLLC,
                     Plaintiff,
          VS.                                                                                                                                                      '3                <:">c>
                                                                                                                                                                                          r"
                                                                                                                                               ,.»»--~             ' 8               Z
          HEALTH OPTIONS, INC.,                                                                                                                  n
                                                                                                                                                    two             f"'                  __,.» 1"
                     Defendant.                                                                                                                    \»»-L*            go                  /* <;;»
                                                         /                                                                                                               '"°              ~-
                                                                                                                                                                                           O- x
                                                                                                                                                                         2%                CSLE3;
                           ORDER GRANTING DEFENDANT HEALTH OPTIONS, INC.'S                                                                                     ,          V-=               73 fn
                                  MOTION FOR PARTIAL SUMMARY JUDGMENT                                                                                   23                     <19           .A
                                                                                                                                                                               ¢'~
                     THIS CAUSE came before the Court on Defendant Health Options, Inc.'s ("Health
          Options") May 1, 2020 Motion for Partial Summary Judgment (D.E. 54) (the "Motion"). The
          Court has considered the Motion, Plaintiff Lutz Surgical Partners, PLLC's ("Lutz") June 10, 2020
          Response in Opposition to the Motion (D.E. 63), and Health Options' June 15, 2020 Reply
          Memorandum in Support of the Motion (D.E. 65), heard oral argument of counsel on June 17,
          2020, and is otherwise fully advised in the premises. It hereby is
                     ADJUDGED that the Motion is GRANTED.                            The Court holds that Fla. Stat.
          § 641 .3 1 55(l 7), requiring that "all claims for underpayment from a provider ... must be submitted
          to the health maintenance organization Within 12 months after the health maintenance
          organization's payment of the claim," is a condition precedent to the bringing of a lawsuit. The
          Court therefore grants partial summary judgment in favor of Health Options as to all claims
          brought within this litigation that do not meet this absolute requirement of Fla. Stat.
          §64l.3155(l7).
                     DONE AND ORDERED in Chambers in Hillsborough County, Florida, this                                                                 ! day of
          July, 2020.


                                                                       G     O   P.HOLDER
                                                                           CU T COURT JUDGE




                                                              l
4847-4377-721 1 .7
                                      I!   \ w \\IH\\lll[lVllHM][lIIIIYMII\   ll\   N r \lnllllmmnllu   \ u m III1II11]nl1I11]II111 III uII1IIIIIII\lIIIn\ wl1mII\ul\ mu |\ H


Case 1:19-cv-23914-DPG Document 78-1 Entered on FLSD Docket 05/07/2021 Page 3 of 11




          cc:        Justin B. Uhlemann (ju/1lemann@foIey.com)
                     Christopher M. Murphy (cmurp/1y@mwe.com)
                     Christina M. Kennedy (ckennea'y@foley.com)
                     Kaolin C. Cravatta (kcravatta@fo]ey.com)
                     Nathan M. Berman (nberman@zuckerman.com)
                     D. Brian Hufford (dbhujj'ord@zuckerman.com)
                     Jason S. Cowan(/cowartQ uckerman.com)
                     Jeffrey M. Liggio (jliggio@liggiolaw.com)
                     L. Jason Cornell (jcornell@liggiolaw.com)




                                                                                       2
4847-4377-721 1 .7
Case 1:19-cv-23914-DPG Document 78-1 Entered on FLSD Docket 05/07/2021 Page 4 of 11




                               EXHIBIT C
           Case 1:19-cv-23914-DPG Document 78-1 Entered on FLSD Docket 05/07/2021 Page 5 of 11

                                                                                Page 1                                                             Page 3
                                         IN THE CIRCUIT COURT OF THE                         1             PROCEEDINGS
                                         13TH JUDICIAL CIRCUIT IN
                                         AND FOR HILLSBOROUGH COUNTY, FLORIDA                2                 ****
                                         CASE NO.:17-CA-07537                                3      THE COURT: All right. I've reviewed everything
                                         DIV. E
                             LUTZ SURGICAL PARTNERS,            )                            4   you all have sent me and the various notebooks. I have
                             PLLC, ON ITS             )
                             OWN BEHALF AND ON BEHALF             )                          5   those highlighted, circled, underlined. So let's talk
                             OF ALL OTHERS SIMILARLY            )                            6   about Section 641.3155 (17).
                             SITUATED,               )
                                               )                                             7      Mr. Uhlemann, it's your motion for partial summary
                                               )
                                    PLAINTIFF,      )
                                                                                             8   judgment, sir.
                             VS.                 )                                           9      And if you all want to loosen your ties, take off
                                               )
                                               )                                            10   your jackets. My order says casual. I'm one of the
                             BLUE CROSS AND BLUE SHIELD           )                         11   few people in the courthouse, so I'm casual. It's up
                             OF FLORIDA, INC., HEALTH         )
                             OPTIONS, INC., AND             )                               12   to you. Get comfortable, please.
                             GUIDEWELL MUTUAL HOLDING               )
                             CORPORATION,                 )                                 13      Mr. Uhlemann.
                                               )                                            14      MR. UHLEMANN: Thank you, Your Honor. Justin
                                               )
                                    DEFENDANT.          )                                   15   Uhlemann of Foley & Lardner on behalf of the defendant
                             ___________________________________/
                                                                                            16   Health Options. And with me, is Jeremy Ches, who is
                                                                                            17   assistant general counsel for Health Options.
                              HEARING BEFORE:            HON. GREGORY HOLDER
                                                                                            18      THE COURT: Very good. Welcome.
                              DATE:              JUNE 17, 2020
                                                                                            19      MR. UHLEMANN: So given that Your Honor has
                              TIME:             10:00 A.M. - 10:35 A.M.                     20   reviewed all of the materials that the parties have
                              PLACE:             VIA ZOOM REMOTE CONFERENCING               21   submitted, I'd like to hit some of the highlights and

                              REPORTED BY:     TAMARA MASCI TANNEN, RPR,
                                                                                            22   focus my presentation today, Your Honor, on the statute
                                         NOTARY PUBLIC, STATE OF FLORIDA                    23   itself.
                                                                                            24      THE COURT: Please.
                                                                                            25      MR. UHLEMANN: 641.3155 addresses two core topics:


                                                                                Page 2                                                             Page 4
                         1   APPEARANCES:                                                    1   one, the procedures for processing original provider
                         2   NATHAN M. BERMAN, ESQ.                                          2   claims, which is not at issue on this motion; and two,
                             ZUCKERMAN SPAEDER LLP
                                                                                             3   subsequent separate procedures for the resolution of
                         3   101 E. KENNEDY BOULEVARD
                             SUITE 1200                                                      4   disputes by both sides regarding the amount paid on
                         4   TAMPA, FLORIDA 33602-5838                                       5   those claims. That is the issue that we're here --
                             NBERMAN@ZUCKERMAN.COM
                                                                                             6       THE COURT: Yes, the underpayment and overpayment
                         5    COUNSEL APPEARING ON BEHALF OF THE PLAINTIFF.
                         6                                                                   7   provisions of that statute.
                         7                                                                   8       MR.UHLEMANN: That's right, Your Honor.
                             JUSTIN B. UHLEMANN, ESQ.                                        9       And the legislature recognized that in requiring
                         8   FOLEY & LARDNER LLP
                                                                                            10   the expedited processing of large numbers of claims,
                             ONE BISCAYNE TOWER
                         9   2 S. BISCAYNE BOULEVARD                                        11   that there would be disputes by both sides regarding
                             SUITE 1900                                                     12   the amount of payment.
                       10    MIAMI, FLORIDA 33131                                           13       So subsections 1 through 4 of the statute address
                             JUHLEMANN@FOLEY.COM
                       11      COUNSEL APPEARING ON BEHALF OF THE DEFENDANT.
                                                                                            14   the processing of original provider claims.
                       12                                                                   15   Subsections 5 and 16 address the resolution of disputes
                       13    ALSO PRESENT: (VIA ZOOM)                                       16   regarding overpayments. And subsection 17, the instant
                       14    Jeremy Ches, Esq., Assistant General Counsel Health Options.
                                                                                            17   provision, addresses the resolution of disputes
                       15    Susannah Crotts, Judge Holder's Summer Legal Intern
                       16                                                                   18   regarding claims for underpayment.
                       17                                                                   19       So if you look at subsection 17, the first
                       18                                                                   20   sentence of subsection 17 says that, "A physician's
                       19
                       20
                                                                                            21   claim for underpayment "must be submitted" within 12
                       21                                                                   22   months of payment of the claim."
                       22                                                                   23       But it doesn't stop there.
                       23
                                                                                            24       The second sentence of subsection 17, Your Honor,
                       24
                       25                                                                   25   prescribes the consequence of non-compliance with the



                                                                                                                       1 (Pages 1 to 4)

Electronically signed by TAMARA TANNEN (101-345-394-1547)                                                                         0ac2ae63-7f92-4e80-b8e6-23cb7d422c45
           Case 1:19-cv-23914-DPG Document 78-1 Entered on FLSD Docket 05/07/2021 Page 6 of 11

                                                                                 Page 5                                                       Page 7
                         1      first sentence by stating that an untimely claim for       1   introducing Miss Closets to you.
                         2      underpayment, "may not be permitted."                      2      But again, there's really no dispositive case that
                         3         And importantly, Your Honor, this is a reciprocal       3   I've seen.
                         4      obligation. If you look at subsection 16, not directly     4      What's your best case, Mr. Uhlemann?
                         5      at issue in the motion that relates to overpayment,        5      MR. UHLEMANN: Well, we agree -- I think both
                         6      there is the same first sentence and the same second       6   sides agree, Your Honor, that either subsection 16 nor
                         7      sentence. If a physician believes that a claim has         7   subsection 17 have yet been interpreted, at least in a
                         8      been underpaid, it must submit its claim for               8   published available decision. Perhaps there's some,
                         9      underpayment within 12 months or that claim is barred.     9   you know, order out there that neither side is aware
                        10      And on the other side, if an HMO believes that its made   10   of. Although both sides, frankly, operate in this
                        11      an overpayment to a physician, it must submit that        11   arena regularly. And neither side is aware of --
                        12      claim for overpayment to the physician within 12 months   12      THE COURT: Right.
                        13      or, under the second sentence of subsection 16, just      13      MR.UHLEMANN: -- a case interpreting it.
                        14      like subsection 17, that claim "may not be permitted."    14      So Your Honor, our view is that the only way to
                        15         And what these provisions do, Your Honor, is they      15   make sense of the statute is to find that those second
                        16      encourage the parties to attempt to resolve disputes      16   sentences -- those second sentences in subsections 16
                        17      over the amount of payment prior to commencement of       17   and 17 mean that if you don't submit your claim for
                        18      litigation. And we think that the second sentence of      18   underpayment or overpayment timely, it's barred.
                        19      both subsection 16 and subsection 17 are clear on their   19      And I think part of how we look at it is that when
                        20      face. There is nothing that they can mean other than      20   we try to evaluate Lutz's alternative interpretation,
                        21      that if in a claim for overpayment or a claim for         21   it's not viable. So we think we've made sense of the
                        22      underpayment is untimely, it's barred.                    22   statute.
                        23         Therefore, that's why we're asking the Court to        23      I can tell you four reasons why I believe Lutz's
                        24      rule that any Lutz's -- the plaintiff, Lutz Surgical      24   interpretation is not viable in terms of the statute.
                        25      Partners' claims for underpayment that were not           25   And therefore, we don't see what the second sentence in


                                                                                 Page 6                                                       Page 8
                         1      submitted to Health Options within 12 months of payment    1   16 and 17 could mean, other than that untimely claims
                         2      are barred.                                                2   for overpayment and underpayment are barred. Because
                         3         Now, the way I read Lutz's response is that Lutz        3   the first sentence sets forth the requirement to submit
                         4      agrees that subsection 17 applies to its claims. But       4   the claim. The second sentence has to mean something.
                         5      what it disagrees is regarding the alleged consequence     5      Now, what Lutz says, Your Honor, is that the
                         6      of non-compliance.                                         6   consequence of non-compliance is not that claims are
                         7         And what Lutz says is that consequence doesn't          7   barred, but that other rights under the prompt pay
                         8      have any impact on litigation. It's limited to the         8   statute -- you lose other rights under the prompt pay
                         9      other prompt pay provisions within 641.3155 itself.        9   statute if your claim for underpayment or overpayment
                        10         And there's at least four reasons in my view, Your     10   is untimely.
                        11      Honor, why Lutz's interpretation is incorrect.            11      There are four reasons why that's wrong: One,
                        12         THE COURT: Well, it's interesting, there's no          12   Lutz points to subsections 3 and 4. Subsections 3 and
                        13      real case law dispositive of this issue. I mean, if       13   4 don't apply to claims for overpayment or claims for
                        14      there were, you two would have found it. By you two, I    14   underpayment. Subsections 3 and 4 apply to original
                        15      mean you three.                                           15   claims. Subsections 3 and 4 were put in the statute in
                        16         And just interrupting for one moment, I did want       16   2002, six years before there was even mention of
                        17      to introduce my colleague, legal intern Miss Susannah     17   underpayment. That was not until 2008. And subsection
                        18      Crotts, who is on the line listening, observing this      18   1 defines a claim as a HCFA 1500 claim form or its data
                        19      proceeding with my approval. She works with us this       19   set. And that's a the form that's used by providers to
                        20      summer before she returns to law school. And I told       20   submit original claims with what procedure they
                        21      her this would be an excellent hearing to observe, as     21   performed on who, when, and how much they billed for
                        22      she would see superb lawyering. And when she is           22   it. It's not a medium by which you could dispute the
                        23      granted access to JAWS, we'll see some excellent legal    23   amount of payment one way or the other. So it makes no
                        24      writing.                                                  24   sense, based upon the history or structure or terms,
                        25         So no, I do apologize for not initially                25   that subsections 3 and 4 would apply to a claim for



                                                                                                                  2 (Pages 5 to 8)

Electronically signed by TAMARA TANNEN (101-345-394-1547)                                                                     0ac2ae63-7f92-4e80-b8e6-23cb7d422c45
           Case 1:19-cv-23914-DPG Document 78-1 Entered on FLSD Docket 05/07/2021 Page 7 of 11

                                                                                Page 9                                                          Page 11
                         1      underpayment.                                              1   could make it make sense.
                         2         Two, the legislature did prescribe prompt pay           2      But that being said, we don't think there's any
                         3      obligations with respect to claims for overpayment.        3   impediment to Your Honor determining that this is, for
                         4      Those are in subsection 5; 5(a) particularly.              4   instance, a condition precedent. And we'd point Your
                         5         The legislature did not prescribe any prompt pay        5   Honor to the Florida Supreme Court's decision in Galen,
                         6      obligations with respect to claims for underpayment.       6   which dealt with a different statute, but held that the
                         7      They've prescribed a deadline to submit them and a         7   legislature need not use any express words or magic
                         8      consequence if you didn't submit them within that          8   words to prescribe a condition precedent. The dissent
                         9      deadline, but there are no prompt pay obligations with     9   in Galen raised the specific argument -- specifically
                        10      respect to claims for overpayment -- I mean,              10   raised the same argument that Lutz is raising here.
                        11      underpayment -- excuse me, Your Honor -- like there are   11   The majority rejected it.
                        12      for overpayments in subsection 5.                         12      In Galen -- Galen dealt with statute 766.316.
                        13         Three, and perhaps most importantly, even if           13   That statute requires physicians who participate in the
                        14      subsections 3 and 4 did apply to claims for               14   Florida Birth-related Neurological Injury Compensation
                        15      underpayment, it wouldn't change the result because       15   plan to give notice to their patients of their
                        16      subsections 3 and 4 do not prescribe the deadline to      16   participation prior to delivery. And the Court found
                        17      submit a claim or the consequence of failure to do it     17   that that notice was a condition precedent to asserting
                        18      timely. That's prescribed by the second sentences in      18   the plan's defense of immunity, even though the statute
                        19      16 and 17.                                                19   doesn't say anything about litigation.
                        20         So even if subsections 3 and 4 apply to subsection     20      And the Court found that the only logical reading
                        21      17, they do not speak to the issue that we're talking     21   of the statute was that immunity must be conditioned on
                        22      about today.                                              22   notice. Here, we're making the same argument: The
                        23         And fourth, if you look at subsection 16, I think      23   only logical reading of this statute is that untimely
                        24      it gives a clue regarding this issue. If you look at      24   claims for underpayment must be barred. There's no
                        25      the second sentence in subsection 16, there's an          25   material distinction between a condition precedent to


                                                                              Page 10                                                           Page 12
                         1      exception to the 12-month bar. That exception is for       1   asserting a defense versus a condition precedent to
                         2      fraud -- for a provider convicted of fraud. Fraud is a     2   asserting a claim.
                         3      very common exception to things like limitations           3      And finally, all of the cases upon which Lutz
                         4      experience.                                                4   relies deal with a third statute. That statute is
                         5         And under subsection 16, a HMO has to submit a          5   Florida statute 559.715. And it requires notice to a
                         6      claim for overpayment within 12 months unless it's with    6   debtor of the assignment of the right to bill and
                         7      respect to a provider convicted of fraud; and then it      7   collect a consumer debt.
                         8      has a longer period of time to do it. In our view,         8      And that statute, Your Honor, is materially
                         9      that shows that these second sentences in 16 and 17        9   distinguishable from the one in this case because
                        10      have preclusive effect beyond the statute itself. It's    10   there's no prejudice to the debtor if it doesn't
                        11      talking about your ability to prosecute a claim for       11   receive notice of the assignment prior to initiation of
                        12      overpayment or a claim for underpayment. If you don't     12   litigation. The debtor knows the debt exists and the
                        13      submit it timely and don't give the parties an            13   debt's the same before and after the assignment.
                        14      opportunity to resolve that claim, then it's barred.      14      In contrast here, there's prejudice to the HMO if
                        15         So we don't think it matters whether the court         15   it doesn't receive notice of the claim for underpayment
                        16      construes this as a condition precedent, a statute of     16   or to the provider if it doesn't receive notice of the
                        17      limitations, or something like a statute of limitations   17   claim for overpayment. Neither of those types knows
                        18      a bar to a claim. We don't see any way to interpret       18   that the other side disputes the amount of payment.
                        19      the statute other than that an untimely claim for         19   And if it doesn't give pre-suit the notice, it has no
                        20      underpayment or overpayment is barred.                    20   opportunity to investigate it while it's fresh,
                        21         Now, we think it's for the Court to decide how to      21   potentially pay it if appropriate, try to resolve it in
                        22      characterize it. We don't think that you need to          22   some fashion, maybe agree to a going-forward rate deal
                        23      because we think that the statute's clear on its face     23   with the other side to preclude further disputes.
                        24      and we don't think that Lutz has offered Your Honor a     24      So we don't think there's any impediment to the
                        25      viable alternative interpretation of the statute that     25   Court finding that this is a condition precedent. We



                                                                                                                3 (Pages 9 to 12)

Electronically signed by TAMARA TANNEN (101-345-394-1547)                                                                     0ac2ae63-7f92-4e80-b8e6-23cb7d422c45
           Case 1:19-cv-23914-DPG Document 78-1 Entered on FLSD Docket 05/07/2021 Page 8 of 11

                                                                                Page 13                                                          Page 15
                         1       don't think there's any impediment to the Court finding    1   interpretation that there's only -- I'll call it two
                         2       this is a bar to asserting a claim. It could a statute     2   ways to read the statute. We believe that the 3155
                         3       of limitations. It could be something different.           3   lays out two separate procedures for the processing of
                         4       Right? Perhaps this isn't a bar to asserting a cause       4   claims. There's the procedure that is contained in
                         5       of action. No one is saying that Lutz can't bring a        5   section 3 and section 4 that applies to both claims,
                         6       claim under the statute, bring a breach of contract        6   which would be original claims, as well as claims for
                         7       claim, bring any type of theory like that. But what        7   underpayment that have to be paid by the HMOs. And
                         8       they can't do is assert that a claim was underpaid.        8   then subsection 5 addresses claims for overpayment that
                         9       They cannot bring a claim for underpayment.                9   HMOs send to providers.
                        10            And however, you characterize it: Condition          10      And we think the legislature intended that claims
                        11       precedent, statute of limitations, some other             11   for underpayment would be processed in the same way as
                        12       procedural bar to asserting a claim, it's the only way    12   original claims.
                        13       to make sense of the statute. And it serves a             13      If you adopt Health Options' view, there's
                        14       legislative purpose. These disputes happen all the        14   absolutely no procedural process that has to be
                        15       time. They happen all the time. And what the              15   followed for a claim for underpayment. The provider
                        16       legislator was trying to do in my view is provide a       16   simply has to submit it. The HMO is absolutely under
                        17       context for the parties to resolve some of them prior     17   no obligation to respond at all, let alone in a timely
                        18       to litigation.                                            18   manner. And under that view, we don't see how it
                        19            And that's why we ask the Court to find that the     19   advances the theory that Mr. Uhlemann put forth as for
                        20       second sentence in subsection 17 prescribes that for a    20   the purpose of the statute. It doesn't give the
                        21       physician's claim for underpayment, if it's not           21   opportunity for the HMO to respond. In fact, the
                        22       submitted within 12 months of payment of the claim, is    22   provider doesn't have to submit a claim for
                        23       barred. I'm happy to answer any questions that the        23   underpayment at all. It could turn around as soon as
                        24       court might have.                                         24   it gets paid and head to court and file a lawsuit.
                        25            THE COURT: I'll turn to Mr. Berman first. Go         25   There's simply nothing in the language of subsection 17


                                                                                Page 14                                                          Page 16
                         1      ahead, sir.                                                 1   that requires the provider to submit a claim for
                         2            MR. BERMAN: Your Honor, as you mentioned earlier,     2   underpayment before it files a lawsuit.
                         3      in the 12 years that subsection 17 has been on the          3      I think it's important to note, judge, that there
                         4      book, no court has ever found that it acted as a            4   are sections of 3155 that contemplate preclusive
                         5      condition precedent, it's a statute of limitations, or      5   effects outside of the statute itself. For example, if
                         6      any other type of bar to civil litigation. And that's       6   you look at sections 3, 4, and 5, they all discuss that
                         7      because the prompt pay act has absolutely no effect on      7   if a provider, an HMO, depending on the various
                         8      civil litigation, such as the lawsuit that Lutz has         8   sections, fails to timely respond to the claim, it
                         9      brought under an entirely different section. It's           9   creates an uncontestable obligation to pay the claim.
                        10      simply limited to the administrative claims process        10   That language contemplates consequences outside of the
                        11      whereby providers submit bills for --                      11   claims process itself. And we think it contemplates
                        12            THE COURT: Mr. Berman, if you can't bring a          12   the idea of future litigation.
                        13      claim, how is it that under the statutory scheme, you      13      Notably, that language is absent from subsection
                        14      can bring a lawsuit on a claim that is otherwise barred    14   17. There's no mention in subsection 17 at all that a
                        15      by the statutory framework? That's the question I have     15   failure to submit a claim is going to impact
                        16      for you.                                                   16   litigation. It's just simply not there. Health
                        17            MR. BERMAN: Well, Your Honor, I don't think 3155     17   Options is effectively asking the Court to read in
                        18      bars any lawsuit. I think it establishes a --              18   language in the statute that's just not there.
                        19            THE COURT: You agree it bars the claim, the          19      If the legislature had intended to include such
                        20      underlying claim?                                          20   preclusive effect, it could have done so. It did so
                        21            MR. BERMAN: I think that it's completely unclear     21   elsewhere in the statute and it did not do so in
                        22      what a claim means. A claim is simply a submission of      22   subsection 17.
                        23      a bill, for lack of a better term, to the HMO to pay       23      So we don't think subsection 17 is clear on its
                        24      it.                                                        24   face as Health Options believes it is. I think Health
                        25            And we disagree with Health Options'                 25   Options is having to read in -- into the statute



                                                                                                               4 (Pages 13 to 16)

Electronically signed by TAMARA TANNEN (101-345-394-1547)                                                                        0ac2ae63-7f92-4e80-b8e6-23cb7d422c45
           Case 1:19-cv-23914-DPG Document 78-1 Entered on FLSD Docket 05/07/2021 Page 9 of 11

                                                                                Page 17                                                         Page 19
                         1      language that just isn't there. Because subsection 17      1   requirement. So I don't really see how Galen actually
                         2      doesn't mention a lawsuit at all. In fact, nowhere in      2   helps Health Options in this case. I just --
                         3      3155 does it mention a lawsuit, whether it's brought       3      You know, if you look at all the condition
                         4      under 641.513, such as the lawsuit Lutz has brought, or    4   precedents that are based on statutes in Florida, they
                         5      any other lawsuit. It simply discusses an                  5   all require and lay out -- whether they use the express
                         6      administrative claims process.                             6   words "condition precedent," they all lay out that the
                         7         Now, Mr. Uhlemann also says it doesn't matter           7   plaintiff must do something first before going to the
                         8      whether we construe the statute as a statute of            8   lawsuit. There's no indication in subsection 17 of
                         9      limitations or a condition precedent or some other         9   that requirement here. And for that reason alone, I
                        10      unknown type of bar. But I think their inability to       10   think their argument fails.
                        11      identify which one it is just shows the weakness of its   11      Now, to the extent that Health Options argues that
                        12      argument. And the differences in fact do matter.          12   there's some other bar that's unknown out there, you
                        13      There's a vast difference between a statute of            13   know, I'm not aware of what that would be, Your Honor.
                        14      limitation that bars a claim no matter what once it's     14   I think there are serious due process concerns with
                        15      past a certain date.                                      15   implementing a bar that the party, my client, doesn't
                        16         THE COURT: It's not a statute of limitations.          16   have notice of. I think it raises access to court
                        17      Ignore that argument.                                     17   issues. And again, their inability to articulate what
                        18         MR. BERMAN: Okay.                                      18   exactly that is I think is fatal to their argument.
                        19         MR.UHLEMANN: It's a condition precedent. And           19      You know, Your Honor, again, I disagree. I don't
                        20      that's the real crux of the argument here.                20   think that their interpretation of the statute is that
                        21         MR. BERMAN: Okay. And I'm happy to turn to that.       21   clear.
                        22      The condition precedent requirement, judge, the Second    22      Under their interpretation, the legislature would
                        23      DCA has made it clear that there must be language in      23   have laid out specific processes for original claims,
                        24      the statute that indicates that it's an intent to be a    24   it would have laid out specific processes for claims
                        25      condition precedent.                                      25   for overpayment. But then when it got around to


                                                                                Page 18                                                         Page 20
                         1         Now, a condition precedent is, you must do              1   dealing with claims for underpayment, the only
                         2      something before you can do something else. In this        2   requirement it imposed is a 12-month deadline, but
                         3      case, you know, Health Options' theory is that you must    3   there's no further process, there's no further
                         4      file a claim for underpayment before you can file a        4   procedure, you know, one that conflicts with the
                         5      lawsuit. But the statute doesn't say that.                 5   legislative construct of the rest of the statute. And
                         6         As I mentioned before, a provider is free to file       6   I also think candidly it just makes no sense, Your
                         7      a lawsuit a day after it receives its payment from the     7   Honor.
                         8      HMO. There's nothing in there that requires this           8      If the legislature was going to address claims for
                         9      additional step of filing a claim for underpayment with    9   underpayment, I think it would have implemented some
                        10      the HMO. There's just -- there's no mention of it.        10   procedures to allow, as Mr. Uhlemann points out,
                        11      You know? And I think to create a condition precedent     11   pre-litigation resolution of the case.
                        12      here would be requiring the Court to make a judicial      12      If you read the statute the way we read it and
                        13      amendment of the statute.                                 13   that claims for underpayment must go through the claims
                        14         You know, Health Options relies upon Galen versus      14   process in 3 or 4, then there's more -- there's more
                        15      Braniff in a claim that -- there's no reference to it     15   structure to it and it makes more sense.
                        16      in the lawsuit, but I think if you look at Galen and      16      And Your Honor, I think finally, as the cases we
                        17      the NICA plan that interpreted it, the entire plan is     17   cite in there and as the Florida constitution notes,
                        18      all about litigation and lawsuits. It's about whether     18   any ambiguity on this issue has to be resolved in
                        19      the plaintiff was able to proceed with the lawsuit in     19   Lutz's favor to ensure that it has fair access to the
                        20      court or whether it had to be channeled into this         20   courts. Lutz is suing to enforce a statutory right
                        21      administrative no-fault claims handling process that      21   that was created by the legislature to ensure that it
                        22      the legislature had created.                              22   is fairly paid for the provision of emergency services
                        23         If you look at the opinion in Galen, the Supreme       23   and cares to Health Options' HMO members and patients.
                        24      Court analyzed the entire NICA plan section and not       24      So unless the legislation is clear, which it
                        25      just the one narrow statute that discussed the notice     25   clearly is not, because, you know, Health Options is



                                                                                                             5 (Pages 17 to 20)

Electronically signed by TAMARA TANNEN (101-345-394-1547)                                                                      0ac2ae63-7f92-4e80-b8e6-23cb7d422c45
          Case 1:19-cv-23914-DPG Document 78-1 Entered on FLSD Docket 05/07/2021 Page 10 of 11

                                                                                    Page 21                                                     Page 23
                         1      uncertain as to what it means -- obviously, we have a          1   So one of two things has occurred: Either every other
                         2      different interpretation of it -- you know, I think the        2   judge is smart enough to figure it out, or if it was
                         3      legislature has not clearly spoken on what this is.            3   appealed, no decision was written and the issues, if
                         4         And that's the legislature's job, Your Honor, not           4   any, were summarily decided by the district court,
                         5      your job. And any ambiguity must be resolved in                5   which is certainly within their purview.
                         6      Lutz's favor and access to the courts. And I hope I            6      You mention, Mr. Berman, the obligation of this
                         7      addressed your question.                                       7   Court, the sworn duty of this Court to enforce the laws
                         8         MR.UHLEMANN: May I respond, Your Honor, when he's           8   of this state consistent with our oath. And I have
                         9      finished?                                                      9   always believed and continue to believe in the
                       10          THE COURT: Briefly, yes, sir.                              10   separation of powers of the three separate, but
                       11          MR.UHLEMANN: So we don't see any ambiguity or due          11   supposedly, equal branches of government, both at the
                       12       process issue. It's explicitly set out in the statute.        12   federal and state level.
                       13       And the elephant in the room in our view is that Lutz         13      Having read, reread, reread again, and then reread
                       14       still doesn't deal with what the second sentence in           14   many more times this particular statute, and underlined
                       15       either of those subsections mean. So regardless of any        15   and highlighted and circled the obligatory verbiage, I
                       16       other argument that it makes, it still has not made           16   can reach no other conclusion but that section 641.3155
                       17       sense of that second sentence. That second sentence           17   (17) is a condition precedent to the bringing of any
                       18       has to mean something. And the only thing in our view         18   lawsuit based upon claims made by Lutz or any other
                       19       that it could mean is the claim that barred.                  19   punitive plaintiff in this potential class action
                       20          THE COURT: Thank you. I'm looking at the                   20   lawsuit.
                       21       complaint. I must state for the benefit of the record         21      Despite the fact that there is no language,
                       22       that I enjoyed reading the arguments advanced by              22   express language, as you argue, Mr. Berman, stating,
                       23       counsel for the plaintiff and the defendant. These are        23   underlining, highlighted for the benefit of any
                       24       work products certainly of the highest caliber in our         24   judicial officer who might be called upon to interpret
                       25       profession and are certainly a tribute to the                 25   this statute that this is a condition precedent, I can


                                                                                    Page 22                                                     Page 24
                         1      professionalism of you ladies and gentlemen. Because I         1   read the statute in no other manner in order to give
                         2      know other men and women worked on these products, I'm         2   effect to the statutory interest framework approved by
                         3      certain, and your law firms. It's a pleasure to read           3   both the legislative and executive branches of this
                         4      work product such as this -- not a burden.                     4   state government.
                         5          You know, I often, when I teach various law-               5      I, therefore, grant partial summary judgment as to
                         6      related courses, both undergraduate and graduate, at           6   all claims brought within this litigation that do not
                         7      various universities -- and I have for -- well, since          7   meet what this Court finds to be an absolute
                         8      1987 -- you know, I talk about the Queen's English and         8   requirement of section 641.3155 (17).
                         9      the fact that, you know, we speak the Queen's English          9      Obviously, I recognize the fact that this is a
                        10      and the queen -- and I don't mean any offense to Queen        10   matter of great public import. I'm either really,
                        11      Elizabeth -- is ambiguous in that our language is             11   really right or really, really wrong.
                        12      filled with ambiguity more than most languages. I             12      If I'm wrong, Mr. Berman, I will apologize to you.
                        13      think we can all agree on that.                               13   We are called upon as judicial officers consistent with
                        14          But ultimately, it is for the Court to interpret          14   our oath to God, to do our level best. And I have done
                        15      and apply this statute, 641.3155 (17). And you have           15   so. You all should expect and demand no less. We are
                        16      both highlighted it and analyzed it within your               16   also called upon to make difficult decisions. And this
                        17      respected papers.                                             17   one indeed is one of those difficult decisions that
                        18          But I went back and looked at the complaint               18   obviously greatly impacts the matters brought before
                        19      itself, which is based, at least beginning in paragraph       19   this Court with respect to the rights and obligations
                        20      27 of the complaint filed on August 10, 2017, on claims       20   of the parties to this litigation. I fully understand
                        21      submitted by Lutz. I'm quoting that verbiage.                 21   them. That's an obligation that I accepted 26 years
                        22          I certainly recognize the fact that for whatever          22   ago and an obligation that I'll fulfill for another 197
                        23      reason, this particular statute and subsection have not       23   days.
                        24      been judicially determined in any manner for or against       24      Are there any questions, gentlemen?
                        25      the respected position of the parties in this lawsuit.        25      MR. UHLEMANN: No, Your Honor.



                                                                                                                 6 (Pages 21 to 24)

Electronically signed by TAMARA TANNEN (101-345-394-1547)                                                                         0ac2ae63-7f92-4e80-b8e6-23cb7d422c45
          Case 1:19-cv-23914-DPG Document 78-1 Entered on FLSD Docket 05/07/2021 Page 11 of 11

                                                                                Page 25
                         1           MR. BERMAN: I don't think so, Your Honor.
                         2           THE COURT: If there is any request for stay,
                         3       obviously, to afford appellate review -- we'll let the
                         4       dust settle. I would direct Mr. Uhlemann to prepare an
                         5       order and partial summary judgment consistent with the
                         6       ruling of this Court coordinating that served with you,
                         7       Mr. Berman, but obviously, the Court will entertain any
                         8       potential motion for stay recognizing the import of
                         9       this decision.
                        10           MR.UHLEMANN: Thank you, Your Honor.
                        11           MR. BERMAN: Thank you, Your Honor.
                        12           THE COURT: Again, my compliments to all of you.
                        13       And my best wishes that you and your families remain
                        14       safe during these difficult times.
                        15           MR. BERMAN: You too.
                        16           THE COURT: Thank you.
                        17           MR.UHLEMANN: Thank you, judge.
                        18           (Whereupon, at 10:35 A.M., the hearing was
                        19       concluded.)
                        20
                        21
                        22
                        23
                        24
                        25


                                                                                Page 26
                         1                   CERTIFICATE
                         2    STATE OF FLORIDA )
                         3    COUNTY OF BROWARD )
                         4         I, TAMARA MASCI TANNEN, Registered Professional
                         5    Reporter, certify that I was authorized to and did
                         6    stenographically report the foregoing proceedings and
                         7    that the transcript is a true and complete record of
                         8    my stenographic notes.
                         9         DATED THIS 18th day of June, 2020.
                        10
                        11
                        12               _________________________________
                                         TAMARA MASCI TANNEN, RPR
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25



                                                                                           7 (Pages 25 to 26)

Electronically signed by TAMARA TANNEN (101-345-394-1547)                                        0ac2ae63-7f92-4e80-b8e6-23cb7d422c45
